UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35213 KiOR, INC. (Exact name of registrant as specified in its charter) Delaware 51-0652233 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13001 Bay Park Road Pasadena, Texas 77507 (Address of principal executive offices) (Zip Code) Tel: (281)694-8700 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Exchange Act: Title of class Name of each exchange on which registered Class A Common Stock, $0.0001par value Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes ☐ No ☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, based on the last reported trading price of the registrant’s common stock on the NASDAQ Global Select Market on that date, was approximately $103.4 million. There were 59,431,241 and 51,013,901 shares of the registrant’s ClassA and Class B common stock, respectively, outstanding on March10, 2014. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the 2014 Annual Meeting of Stockholders, to be filed no later than 120 days after the end of the fiscal year, which we refer to as the Proxy Statement, are incorporated by reference into Part III of this Annual Report on Form 10-K. TABLE OF CONTENTS PART I ITEM1. Business 3 ITEM1A. Risk Factors 11 ITEM1B. Unresolved Staff Comments 27 ITEM2. Properties 27 ITEM3. Legal Proceedings 27 ITEM4. Mine Safety Disclosures 28 Executive Officers of the Registrant 29 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 ITEM6. Selected Financial Data 31 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 47 ITEM8. Financial Statements and Supplementary Data 48 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 83 ITEM9A. Controls and Procedures 83 ITEM9B. Other Information 83 PART III ITEM10. Directors, Executive Officers and Corporate Governance 84 ITEM11. Executive Compensation 84 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 84 ITEM13. Certain Relationships and Related Transactions, and Director Independence 84 ITEM14. Principal Accountant Fees and Services 84 PART IV ITEM15. Exhibits and Financial Statement Schedules 85 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K, or Annual Report, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, that involve substantial risks and uncertainties. All statements other than statements of historical fact contained in this Annual Report, including statements regarding our future results of operations and financial position, business strategy and plans and our objectives for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. In particular, forward-looking statements in this Annual Report include statements about: • our ability to obtain additional debt and/or equity financing on acceptable terms, if at all; • the sufficiency of our cash to meet our liquidity needs; • our plans to achieve additional research and development milestones while our initial-scale commercial production facility in Columbus, Mississippi, or our Columbus facility, is in idle state; • our ability to continue as a going concern; • the timing of and costs related to achieving steady-state operations at our Columbus facility; • our ability to continuously operate our facilities without delay or shutdowns; • the timing of and costs related to production and generation of revenues at our Columbus facility; • the timing of and costs related to optimization projects and upgrades at our Columbus facility; • the anticipated effects of the optimization projects and upgrades on our Columbus facility; • the accuracy of our estimates regarding expenses, construction costs, future revenue and capital requirements; • the expected production costs of our cellulosic gasoline, diesel and fuel oil, including our ability to produce cellulosic gasoline and diesel without government subsidies and on a cost-effective basis; • the timing of and costs related to the construction and commencement of operations at any future commercial production facility; • our ability to realize the benefits of government subsidies related to cellulosic gasoline, diesel and fuel oil; • the anticipated performance attributes of our cellulosic gasoline, diesel and fuel oil; • our projected yield for our fuels produced by our technology platform; • achievement of advances in our technology platform and process design, including improvements to our yield; • our ability to produce cellulosic gasoline and diesel at commercial scale; • our ability to obtain feedstock at commercially acceptable terms; • our ability to locate production facilities near low-cost, abundant and sustainable feedstock; • the future price and volatility of petroleum-based products and competing renewable fuels and of our current and future feedstocks; • government policymaking and incentives relating to renewable fuels; • our ability to obtain and retain potential customers for our cellulosic gasoline, diesel and fuel oil; and • our ability to hire and retain skilled employees. 1 These forward-looking statements are subject to a number of important risks, uncertainties and assumptions. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Annual Report may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. The following important factors, among others, could cause actual results to differ materially and adversely from those contained in forward-looking statements made in this Annual Report: our ability to raise additional capital in order to fund our current operations and to continue as a going concern; our ability to achieve additional research and development milestones while our Columbus facility is in idle state; our ability to fund our optimization projects and upgrades at our Columbus facility and to expand our business; the timing for completing the optimization projects and upgrades to our Columbus facility and the success of subject projects and upgrades; our ability to increase our capacity and yield at our initial-scale or any future commercial facilities; the cost-competitiveness and market acceptance of our products; the availability of cash to invest in the ongoing needs of our business; our ability to successfully commercialize our cellulosic gasoline, diesel and fuel oil; our ability to effectively scale our proprietary technology platform and process design; the cost of constructing, operating and maintaining facilities necessary to produce our cellulosic gasoline, diesel and fuel oil in commercial volumes; the ability of our Columbus facility, which we will be bringing to an idle state, to satisfy the commercial requirements under offtake agreements relating to the sale of cellulosic gasoline, diesel and fuel oil when we restart the facility ; the ability of our Columbus facility to produce fuel on time and at expected yields; changes to the existing governmental policies and initiatives relating to renewable fuels; and our ability to obtain and maintain intellectual property protection for our products and processes, as well as other risks and uncertainties described in “Risk Factors” in Item1A of Part I and elsewhere in this Annual Report. Moreover, we operate in a competitive and rapidly changing environment in which new risks emerge from time to time. It is not possible for our management to predict all risks. We cannot guarantee that the events and circumstances reflected in the forward-looking statements will occur or be achieved. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. We undertake no obligation to update publicly any forward-looking statements for any reason after the date of this Annual Report, except to the extent required by law. References Unless the context requires otherwise, references to “KiOR,” “we,” “the Company,” “us” and “our” in this Annual Report on Form 10-K refers to KiOR, Inc., and its Subsidiaries. 2 PART I ITEM1. Business Overview We are a next-generation renewable fuels company, developing a commercial process to produce cellulosic gasoline and diesel from abundant, lignocellulosic biomass. While other renewable fuels are derived from soft starches, such as corn starch or cane sugar, for ethanol, or from soy and other vegetable oils for biodiesel, cellulosic fuel is derived from lignocellulose found in wood, grasses and the non-edible portions of plants. We have developed a two-step technology platform that converts non-food lignocellulose into cellulosic gasoline and diesel that can be transported using the existing fuels distribution system for use in vehicles on the road today. We have substantial doubts about our ability to continue as a going concern. To continue as a going concern, we must secure additional capital to provide us with additional liquidity. On March 16, 2014, we received an Investment Commitment letter from Vinod Khosla, pursuant to which Mr. Khosla has committed to invest in us a cash amount of up to an aggregate of $25,000,000 in available funds(either through personal funds, using funds held by a trust or entity he controls or to another assignee), which we refer to as the Commitment. The Commitment is contemplated to be funded in a number of monthly borrowings of no more than $5,000,000 per month and will be conditioned on the achievement of certain performance milestones to be mutually agreed between Mr. Khosla and us. The Commitment will also be subject to the negotiation and execution of definitive financing documents. Other than the Commitment, we have no other near-term sources of financing. Because the Commitment is subject to the negotiation and execution of definitive financing documents and the achievement of performance milestones, we cannot be certain as to the ultimate timing or terms of this investment. If we are unsuccessful in finalizing definitive documentation with Mr. Khosla on or before April 1, 2014, we will not have adequate liquidity to fund our operations and meet our obligations (including our debt payment obligations) and we do not expect other sources of financing to be available to us. This will likely cause us to default under our existing debt and we could be forced to seek relief under the U.S. Bankruptcy Code (or an involuntary petition for bankruptcy may be filed against us). In addition, any new financing will require the consent of our existing debt holders and may require the restructuring of our existing debt. If we successfully achieve our performance milestones that allow us to receive the full Commitment in the near term, we expect to be able to fund our operations and meet our obligations until August 31, 2014, but will need to raise additional funds to continue our operations beyond that date. Until recently, we have focused our efforts on research and development and the construction and operation of our initial-scale commercial production facility in Columbus, Mississippi, or our Columbus facility. We did not reach “steady state” operations at our Columbus facility nor were we able to achieve the throughput and yield targets for the facility because of structural bottlenecks, reliability and mechanical issues, and catalyst performance. In January 2014, we elected to temporarily discontinue operations at our Columbus facility in order to attempt to complete a series of optimization projects and upgrades that are intended to help achieve operational targets that we believe are attainable based on the design of the facility. While we have completed some of these projects and upgrades, we have elected to suspend further optimization work and bring the Columbus facility to a safe, idle state, which we believe will enable us to restart the facility upon the achievement of additional research and development milestones, consisting of process improvements and catalyst design, financing and completion of the optimization work. Unless and until we restart the Columbus facility, we expect to have no production or revenue from that facility. Our biomass-to-cellulosic fuel technology platform combines our proprietary catalyst systems with well-established fluid catalytic cracking, or FCC, processes that have been used in crude oil refineries to produce gasoline for decades. This biomass fluid catalytic cracking, or BFCC, process operates at moderate temperatures and pressures to convert biomass in a matter of seconds into the cellulosic crude oil that can be processed using standard refining equipment into our cellulosic gasoline and diesel. Our mission is to produce cellulosic gasoline and diesel in a profitable yet sustainable manner. Our strategy is generally predicated on feedstock sources consisting of unirrigated biomass sources that can be harvested on a sustainable basis on non-food or degraded lands in rural areas where our investment will result in new jobs and economic revitalization. We are fundamentally different from traditional oil and biofuels companies. Unlike traditional oil companies, our processes are designed to generate hydrocarbons from renewable sources rather than depleting fossil fuel reserves. At the same time, we differ from most traditional biofuels companies because our end products are fungible hydrocarbon-based gasolines and diesels that can be used as components in formulating finished gasoline and diesel fuels, rather than alcohols or fatty acid methyl esters, or FAME, such as ethanol or biodiesel. As compared to ethanol, the energy density of one gallon of our cellulosic gasoline and diesel equates to 1.5 and 1.7 gallons of ethanol equivalent, or GEEs, respectively. While we had shipments of cellulosic diesel and gasoline in 2013, we are still classified as a development stage enterprise and have experienced net losses since inception. In April 2012, we mechanically completed our initial-scale commercial production facility in Columbus, Mississippi. During the fourth quarter of 2012, we commissioned our BFCC operation, and produced our first “on specification” cellulosic intermediate oil in limited quantities. We commissioned the Columbus plant’s hydrotreater and fractionation units, and made our first cellulosic diesel and gasoline shipments in March 2013 and June 2013, respectively. During 2013, we gradually increased production at our Columbus facility but did not reach “steady state” operation. 3 During the first quarter of 2014, we commenced a series of optimization projects and upgrades at our Columbus facility. The optimization projects and upgrades are targeted at improving throughput, yield and overall process efficiency and reliability. In terms of throughput, we have experienced issues with structural design bottlenecks and reliability that have limited the amount of wood that we can introduce to our BFCC system. These issues have caused the Columbus facility to run significantly below its nameplate capacity for biomass of 500 bone dry tons per day and limited our ability to produce cellulosic gasoline and diesel. We have identified and intend to implement changes to the BFCC, hydrotreater and wood yard that we believe will alleviate these issues. In terms of yield, we have identified additional enhancements that we believe will improve the overall yield of transportation fuels from each ton of biomass from the Columbus facility, which has been lower than expected due to a delay introducing our new generation of catalyst to the facility and mechanical failures impeding desired chemical reactions in the BFCC reactor. In terms of overall process efficiency and reliability, we have previously generated products with an unfavorable mix that includes higher percentages of fuel oil and off specification product. Products with higher percentages of fuel oil result in lower product and RIN (as defined below) revenue and higher overall costs. We have identified and intend to implement changes that we believe will further optimize our processes and increase reliability and on-stream percentage throughout our Columbus facility. We are also aiming to make reductions to our cost structure by, among other things, decreasing natural gas consumption by the facility. We do not expect to complete these optimization projects until we achieve additional research and development milestones and receive additional financing . For the fourth quarter of 2013, we determined that impairment indicators existed related to the Columbus facility as a result of the Columbus facility not generating positive cash flows and us not being able to get the facility to “steady state” operations. We recorded an impairment of $185.0 million as of December 31, 2013. Estimates of future cash flows used to test the recoverability of a long-lived asset are based on the existing service potential of the asset at the date it is tested. As of December 31, 2013, the Columbus facility required optimization projects and upgrades to achieve operational targets that we believe are attainable based on the design of the facility. We plan to pursue the required financing to complete such optimization projects and upgrades to achieve operational targets of the facility, however we do not currently have the funds nor do we have any committed funds available to complete the optimization projects and upgrades to progress the Columbus facility to a cash positive asset. As the facility does not have other alternative uses in its current state, we impaired the Columbus facility and estimated the fair value to be its salvage value. For the fourth quarter of 2013, we also recorded an impairment of $11.3 million related to the design costs of our previously planned commercial production facility in Natchez, Mississippi. Raising the capital necessary to construct our next commercial production facility is subject to our raising capital in the near term to continue our operations, our successful completion of our optimization projects and upgrades and their success in improving operations at the Columbus facility. As such, we cannot be certain that the construction of our next commercial production facility is probable. Subject to our ability to achieve these additional research and development milestones, our ability to raise capital, our ability to successfully complete our optimization projects and upgrades and the success of these projects and upgrades in improving operations at our Columbus facility, we intend to begin construction of our next commercial production facility, which we do not expect to occur before the second half of 2015 at the earliest. We will also need to raise additional capital to continue our operations, build our next commercial production facility and subsequent facilities, continue the development of our technology and products, commercialize any products resulting from our research and development efforts, and satisfy our debt service obligations. We were incorporated in Delaware and commenced operations in July 2007. Since our inception, we have operated as a development stage company, performing extensive research and development to enhance, refine and commercialize our biomass-to-cellulosic fuel technology platform. Our total assets were $86.1 million, $296.0 million and $305.3 million at December 31, 2013, 2012 and 2011, respectively. Additional financial information regarding our operations and assets is contained in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item7 of Part II, and Note 5 of our Consolidated Financial Statements included in Item8 of Part II of this Annual Report on Form 10-K. Our Market The global transportation fuels market represents a large and extensive market. We expect our cellulosic gasoline and diesel to have “drop in” compatibility with traditional hydrocarbons, unlike conventional biofuels such as FAME diesel, corn ethanol and sugarcane ethanol. In addition to the demand for our fuels in the general transportation fuels market, market trends specific to renewable fuels also create a specific demand for our cellulosic gasoline and diesel due to its renewable nature. First, our domestic production of cellulosic gasoline and diesel supports Congressional goals expressed in the Energy Independence and Security Act of 2007, or EISA, of greater energy independence and security, and increased production of clean renewable fuels domestically. Second, we expect that there will be demand for our cellulosic gasoline and diesel due to its environmental benefits, particularly its significant reduction of direct lifecycle greenhouse gas emissions compared to the fuels they displace. Furthermore, our fuels are produced using non-food feedstocks thereby avoiding concerns over diversion of food supplies to fuel production that affect some other biofuel producers. Finally, the renewable nature of our cellulosic gasoline and diesel also allows us to benefit from certain government programs and incentives. The Renewable Fuel Standard program, or RFS2, as updated by EISA, requires the use of various categories of renewable biofuels. Renewable Identification Numbers, or RINs, are assigned to each gallon of renewable fuel. The number of RINs per gallon is defined by the fuel’s Equivalence Value, or EV, a value that compares the fuel’s energy content relative to corn ethanol. Under RFS2, a renewable fuel must reduce direct lifecycle greenhouse gas emissions by at least 20%, an advanced biofuel must reduce lifecycle greenhouse gas emissions by at least 50%, a biomass-based diesel must reduce lifecycle greenhouse gas emissions by at least 50% and a cellulosic biofuel must reduce lifecycle greenhouse gas emissions by at least 60%. Our cellulosic diesel and gasoline qualifies as cellulosic biofuel under RFS2. Our cellulosic gasoline and diesel have EVs of 1.5 and 1.7, respectively, resulting in an equivalent number of RINs per gallon. We expect that this designation, together with the higher energy content of our cellulosic gasoline and diesel compared to ethanol, will make our products attractive to fuel producers because they can be used to satisfy specific volume requirements for cellulosic biofuel, as well as the volume requirements for both advanced biofuel and renewable fuel under RFS2. This provides cellulosic biofuel producers like our company an opportunity to compete with producers of advanced biofuel and other renewable fuel, but not vice versa. 4 The market for renewable fuels is heavily influenced by foreign, federal, state and local government regulations and policies. Changes to existing or adoption of new foreign, federal, state and local legislative and regulatory initiatives that impact the production, distribution or sale of renewable fuels may occur and impact our business. For example, RFS2 called for 16.55 billion gallons of liquid transportation fuels sold in 2013 to come from renewable fuels, a mandate that grows to 36 billion gallons by 2022. Of this amount, 6million gallons (ethanol equivalent) of renewable fuel used in 2013 was required to be cellulosic biofuel and 16 billion gallons (ethanol equivalent) of renewable fuels used annually by 2022 must be cellulosic biofuel. On January 23, 2014, the U.S.Environmental Protection Agency, or EPA, granted petitions for reconsideration of the 2013 cellulosic biofuel standard and stated that it will initiate a notice and comment rulemaking to reconsider the standard. The EPA has proposed a 2014 cellulosic biofuel standard of 17million gallons (ethanol equivalent). This has had the consequence of severely depressing the RIN value we receive for the cellulosic gasoline and diesel that we produce because it reduces the demandfor our products. The 2014 standard may be amended following comment and following issuance of a final rule, third-parties may mount challenges. Our Strategy Our strategy is to leverage our proprietary technology platform to produce cellulosic gasoline and diesel at prices that are competitive with their petroleum-based counterparts. Key elements of our strategy include the following: • We have adopted a build, own and operate strategy. We plan to build, own and operate our commercial production facilities in the United States. We began making cellulosic diesel and gasoline shipments from our Columbus facility in 2013. In January 2014, we elected to temporarily discontinue operations at our Columbus facility in order to attempt to complete a series of optimization projects and upgrades that are intended to help achieve operational targets that we believe are attainable based on the design of the facility. While we have completed some of these projects and upgrades, we have elected to suspend further optimization work and bring the Columbus facility to a safe, idle state, which we believe will enable us to restart the facility upon the achievement of additional research and development milestones, financing, and completion of the optimization work. Subject to our ability to achieve these additional research and development milestones, our ability to raise capital, our ability to successfully complete our optimization projects and upgrades and the success of these projects and upgrades in improving operations at our Columbus facility, we intend to begin construction of our next commercial production facility, which we do not expect to occur before the second half of 2015 at the earliest. • We plan to expand our base of prospective customers.
